office_of_chief_counsel internal_revenue_service memorandum number release date cc pa emishory postn-109328-15 uilc date date to mark pfeffer acting area_counsel - gulf coast area tax exempt government entities division counsel from ashton p trice chief branch procedure and administration subject questions regarding aiding_and_abetting penalties under sec_6701 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 when a person submits a false document to the service in support of a retirement plan’s application_for qualified status may the service assess a sec_6701 penalty for aiding_and_abetting understatement_of_tax liability against the person for each taxpayer for example the plan’s sponsor and each of the plan’s participants who relied on the erroneous qualified status to claim improper deductions can the service assess a separate sec_6701 penalty for each false document the person submitted to the service as part of a plan’s application for which year should a sec_6701 penalty be assessed conclusion sec_1 no the service can assess only one sec_6701 penalty against the person for submitting a false document even if the document results in multiple taxpayers understating their tax_liability under sec_6701 the service can assess only one penalty for all false documents that relate to a single plan’s application_for qualified status postn-109328-15 sec_6701 does not require the service to assess the penalty for a particular taxable_year the service’s internal procedures identify the assessment with a specific year to satisfy computer programing requirements and the service has a general practice of identifying an assessment of the sec_6701 penalty with the year that the false document was submitted to the service facts for certain sponsored retirement plans to obtain qualified status the plan’s sponsor must apply for qualified status with the service for certain plans the application may be made on a form_5307 application_for determination for adopters of modified volume submitter vs plans under various circumstances these applications including supplemental documents have to be filed with the service by a specific date a plan sponsor’s representative may make the required submissions on behalf of the plan’s sponsor a plan’s qualified status gives tax advantages to the plan’s sponsor and beneficiaries in conjunction with a promoter examination the service identified an employee plan professional who submitted a series of false documents to the service in the course of his representation of multiple plans the false documents included forms that were used to apply for qualified status and in many instances also included documents that were submitted to supplement the applications as the applications were false the plans were not actually qualified the plans’ sponsors and beneficiaries treated the plans as qualified and as a result they understated their tax_liabilities the service wishes to assess penalties under sec_6701 against the employee plan professional who filed the false documents law and analysis sec_6701 imposes a penalty for each false document that a person helps prepare or present if the person knows or has reason to believe that the document will be used in connection with any material matter arising under the internal revenue laws and the person knows that use of the document would result in an understatement of the tax_liability of another person filing false forms and related documents can support liability for a sec_6701 penalty see 87_f3d_60 2d cir holding that filing a false form_5300 application_for determination for employee_benefit_plan can support liability for a sec_6701 penalty the sec_6701 penalty applies with respect to each false document a person helps prepare or present sec_6701 shall pay a penalty with respect to each document as such the service may assess only one sec_6701 penalty per false document even if one false document results in multiple taxpayers understating income see 679_fsupp_764 n d ill upholding the assessment of sec_6701 penalties only because plaintiff prepared a transmittal letter attached to and referencing false schedule c’s not because postn-109328-15 taxpayers understated their tax_liability in berger the service assessed a sec_6701 penalty for each tax_year that was affected by a false form_5300 berger v united_states a f t r 2d at date the court held that sec_6701 only imposes a penalty per false document not per tax_year affected id at similarly sec_6701 penalties are not imposed per taxpayer affected in this case the number of sec_6701 penalties cannot exceed the number of false documents that the person prepared even though each false application resulted in multiple taxpayers understating their tax_liability in some cases the number of penalties the service can assess may be less than the number of false documents a person helped prepare or present under sec_6701 only one penalty can be assessed against a person for all of the false documents that relate to the same taxpayer and the same taxable_period or event even if the documents were prepared or presented in different years the service may assess separate sec_6701 penalties against a person for helping prepare or present false documents relating to different taxpayers even though the documents relate to the same period or event 924_f2d_785 8th cir in berger the service determined that an employee plan professional submitted multiple false forms forms and other document as part of twenty-three employee plans’ applications for qualified status f 3d pincite the service assessed sec_6701 penalties based on the application not for each false document submitted and the court noted that the number of sec_6701 penalties could not exceed the number of forms submitted berger a f t r 2d similarly here all the documents were prepared with respect to the forms and it was the false forms that resulted in the understatements of tax therefore in this case the service may assess one sec_6701 penalty for all false documents that relate to a particular plan’s application_for qualified status sec_301_6203-1 states that records supporting an assessment shall identify the taxable_period if applicable as the court in kuchan noted sec_6701 contains no provision fixing the year for which the penalty must be assessed f_supp pincite while the court in kuchan noted that it was logical for the sec_6701 penalty assessment to be associated with the year in which the prohibited_conduct occurs it did so in the context of rejecting kuchan’s argument that the service erred in not assessing the penalty for the year to which the underlying documents related and kuchan does not require that the penalty be assessed for a particular year f_supp pincite further there is no statute of limitation on the assessment of sec_6701 penalties and the penalty can be assessed at any time see eg 952_f2d_920 6th cir kuchan f_supp pincite to the extent that the service’s internal procedures require assessing the penalty for a particular year to satisfy computer programming requirements the service’s practice is to use the year that the false documents were prepared or presented postn-109328-15 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
